-LyoN, J.
¥e think the court took an erroneous view of the law. Unless the injuries which are alleged to have caused the death of the insured were intentionally self-inflicted, or intentionally inflicted by some other person, or were received in dueling or fighting (in which case they would be intentional), the legal presumption is that they "were accidental. No presumption can be indulged that the law has been violated, as it-would have been were the injuries intentionally inflicted by another. On the contrary the presumption is that they were not. Hence, had the plaintiff proved only that the insured, .at a certain time, had upon his person bruises and wounds, evidencing that he had been recently injured by external violence, and, further, that such injuries caused his death, she would have made out a prima facie case of death resulting from bodily injuries, “through external, violent, and accidental means.” "Were it claimed that the injuries were self-inflicted or were caused by the negligence of the insured, until such self-infliction or negligence should be affirmatively proved the *120same presumption of accident would prevail. Mallory v. Travelers' Ins. Co. 47 N. Y. 52; Travelers' Ins. Co. v. McConkey, 127 U. S. 661; Freeman v. Travelers' Ins. Co. 144 Mass. 572; Peck v. Equitable Acc. Asso. 59 Hun, 255, 5 N. Y. Supp. 215. In. the opinions in the above cases will be found citations of numerous other cases holding the same doctrine.
Neither is there any presumption that the injuries which it is claimed caused the death of the insured resulted from any of the causes not covered by the policy, as specified in paragraph 3 of “ agreements and conditions,” indorsed upon it. The stipulations therein are. not conditions precedent, and are not inserted in the body of the policy. They are separate provisos, qualifying the general words in the policy. It w7as held in Redman v. Ætna Ins. Co. 49 Wis. 431, that in such case, if anything contained in the provisos will defeat the action, it is matter of defense. See, also, May v. Buckeye Mut. Ins. Co. 25 Wis. 291. True, these cases aróse upon policies insuring against loss or damage by fire; but the principle is equally applicable to a life or accident policy.
Should the plaintiff, on another trial, make the proof which she offered to make, and show due notice and proof to the defendant of the injuries and death of the insured? as required by one of the conditions indorsed upon the policy, she will be entitled to judgment, unless the company prove that the injuries resulted from some or one of the causes specified in said paragraph 3.
The foregoing views are fully sustained by the supreme court of Massachusetts in Coburn v. Travelers' Ins. Co. 145 Mass. 226, which was an action against the present defendant on a policy in all essential particulars like that here in suit.
For the reasons above suggested we think the nonsuit was erroneously ordered.
By the Oourt.— Judgment reversed, and the cause remanded for a new trial.